United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2431
                                  ___________

Charlene A. Bauter,                 *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 *     [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                            Submitted: March 18, 2004

                                 Filed: March 29, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Charlene Bauter appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Having carefully
reviewed the record, see Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001)
(standard of review), we affirm.



      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Bauter alleged disability since October 1993 from low back pain and arthritis.
After a May 1998 hearing that included testimony from a vocational expert (VE), an
administrative law judge (ALJ) found that Bauter could not perform her past relevant
work, but could perform the sedentary unskilled jobs of telephone solicitor,
surveillance-system monitor, and small-products assembler.

      On appeal, Bauter first argues that the ALJ improperly conducted the five-step
sequential evaluation. We disagree and find the ALJ engaged in the proper
evaluation steps. See 20 C.F.R. § 404.1520 (2003).

      Bauter next contends that the case should be remanded to the Commissioner
because the Appeals Council did not consider the new and material medical records
Bauter submitted after the ALJ issued his opinion. Bauter, however, fails to
demonstrate that the Appeals Council did not consider the new evidence, which she
has not provided to this court.

       We also reject Bauter’s challenge to the ALJ’s residual functional capacity
(RFC) determination. The ALJ’s RFC is supported by (and in fact is more lenient
than) the RFC findings determined by the agency’s physician, it is not inconsistent
with the opinions of Bauter’s treating physicians, and it finds support in the ALJ’s
determination that Bauter’s testimony was not credible. See Gregg v. Barnhart, 354
F.3d 710, 714 (8th Cir. 2003) (court normally will defer to ALJ’s credibility
determination where ALJ explicitly discredits claimant’s testimony and gives good
reasons for doing so); Lauer v. Apfel, 245 F.3d 700, 703-04 (8th Cir. 2001) (ALJ
determines RFC based upon all relevant evidence, but it is primarily medical
determination and some medical evidence must support it). The ALJ properly
discredited the opinion of Dr. Carper who examined Bauter only once for the purpose
of state disability benefits, and who rendered a conclusory opinion that Bauter had
a disability of unspecified duration. See Thompson v. Sullivan, 957 F.2d 611, 614
(8th Cir. 1992) (opinion of consulting physician who examined claimant once does

                                         -2-
not constitute substantial evidence, particularly where opinion is contradicted by
other evidence).

      Finally, we reject Bauter’s contention that the ALJ’s hypothetical question to
the VE should have included pain from Bauter’s headaches. Bauter does not specify
what functional restrictions from the headache pain the ALJ should have included,
and the hypothetical did include occasional limitations on concentration, persistence,
or pace resulting in inability to timely complete tasks, and included the need to lie
down periodically during the work day. See Howard v. Massanari, 255 F.3d 577, 582
(8th Cir. 2001) (hypothetical need not use specific diagnostic terms where other
descriptive terms adequately define claimant’s impairments). Further, there is
evidence in the record that Bauter’s headaches responded to medication, and none of
her physicians placed limitations on her activities as a result of her headaches. See
Haynes v. Shalala, 26 F.3d 812, 815 (8th Cir. 1994) (ALJ’s failure to make specific
reference to headaches in hypothetical to VE not error because there was no medical
evidence that condition imposed any restrictions on claimant’s functional abilities).

      Accordingly, we affirm.
                     ______________________________




                                         -3-